Citation Nr: 1116721	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for vertigo of unknown etiology.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, and from November 1983 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his appeal and waived review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the Board video conference hearing in February 2011, the Veteran and his representative took issue with the rating criteria applied to the Veteran's service-connected vertigo.  They asserted that the Veteran's present rating should be under Code 6205 for Meniere's Disease rather than under Code 6204 for a vestibular disorder.  The maximum rating under Code 6204 is 30 percent while the maximum rating under Code 6205 is 100 percent.  In support of their assertion, the Veteran and his representative testified that a QTC examination report in June 2007 does not show that the Veteran had a vestibular disorder and that records from the Social Security Administration (SSA) show that he has Meniere's disease.  In this regard, the Board acknowledges that the June 2007 QTC examiner was asked to state whether a diagnosis of peripheral vestibular disorder was warranted for the Veteran, and that the examiner indicated that there was no pathology to render a diagnosis.  Moreover, in terms of this examination report, the Veteran and his representative testified that it was "way outdated".  The Veteran further testified that he sometimes experiences vertigo and dizzy spells three or four times a week and he staggers a lot.

In light of the Veteran's contentions regarding Meniere's Disease and in order to properly evaluate his service-connected vertigo of unknown etiology under VA's Rating Schedule, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and current severity of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  While there is on file a recent QTC examination report for hearing loss, dated in February 2009, which reflects the Veteran's complaints of a history of Meniere's Disease, the examiner remarked that this complaint was not further evaluated since it was not in the examination instructions.  

Regarding the Veteran's SSA records, the only record on file is the actual decision which found the Veteran disabled as of February 2004, in part, due to Meniere's Disease causing chronic dizziness and headaches.  Accordingly, all supporting medical documentation that was considered in rendering the SSA's decision(s) should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Lastly, the record shows that the most recent VA treatment record on file is dated in July 2009.  However, at the February 2011 hearing, the Veteran reported that he was still going to the VAMC in Muskogee every six months to see his primary care physician.  Accordingly, an attempt should also be made to obtain all outstanding VA records pertinent to this claim from July 2009 to the present.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA medical records from the Muskogee VAMC from July 2009 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  The Social Security Administration (SSA) should be contacted and requested to provide all supporting medical documentation that was considered in rendering the SSA's decision(s).  If these records are unavailable from the SSA, then a negative reply is requested.

3.  The Veteran should be scheduled for an appropriate VA examination to detail the current severity and all manifestations of his service-connected vertigo of unknown etiology.  All indicated tests and studies should be performed and all clinical findings reported in detail.  In particular, the examiner(s) should address whether the Veteran's vertigo is a manifestation of Meniere's Disease and whether it is of such severity as to be:  

a) productive of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; or

b) whether it is productive of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  

The examiner must provide a detailed rationale for all opinions/conclusions reached.

4.  Thereafter, the RO/AMC should review the record and determine if the benefit sought can be granted.  In this regard, the RO/AMC must determine whether an evaluation under Code 6205, for Meniere's Disease, is warranted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

